DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application to Togami 2007/0059953US.
In terms of claim 1, Togami teaches a delatch mechanism (Figure 3a-b), for releasing a latching status (See 111) between a positioning structure of a connector body (106) and a positioning hole of a receptacle (Figure 3a: 113), comprising: a supporting base (Figure 3: 110), disposed on the connector body (Figure 3: 106); a delatching unit (118), coupled to the supporting base (110) and the connector body (106); comprising: a rotating base (119); rotatably coupled to the supporting base (119 and 110); a pressing structure (107), disposed on the rotating base (119) and leaned against the connector body (Figure 3a and 3b); and a release lever (130), connected to the rotating base (119).
As for claim 2, Togami teaches the device of claim 1, wherein the supporting base comprises: a connecting portion (tip of 110), coupled to the connector body (106); a flexible member (bending portion of 108), an end of the flexible member connected to the connecting portion and another end of the flexible member leaned against the rotating base (Figure 3: 108 and 119); and a pair of shaft bases (326), respectively disposed on two sides of the flexible member (Figure 5: 326) and connected to the connecting portion (Figure 3 and 5).
As for claim 3, Togami teaches the device of claim 2, wherein a pivot shaft (Figure 5: 312) is protruded from two sides of the rotating base to pivotally connected to the pair of shaft bases (Figure 5).
As for claim 4, Togami teaches the device of claim 2, wherein the flexible member (326) comprises a first rod and a second rod (left and right side of 326), a first end of the first rod is connected to the connecting portion (Figure 5), a second end of the first rod is connected to a second end of the second rod, and a first end of the second rod is leaned against the rotating base (Figure 5: 326).
As for claim 5, Togami teaches the device of claim 1, wherein the pressing structure (107) is two protruding rods (See Figure 5: 312), which are respectively arranged on two sides of the rotating base and leaned against the optical connector (Figure 5).
In terms for claim 6, Togami teaches An optical connector, comprising: a connector body (Figure 3a: 106); a delatch mechanism, connected to the connector body (Figure 3a: 118), comprising: a supporting base (110), disposed on the connector body (106); a delatching unit (118), coupled to the supporting base and the connector body (Figure 3a) ; comprising: a rotating base (119); rotatably coupled to the supporting base (110); a pressing structure (107), disposed on the rotating base (Figure 3a) and leaned against the connector body; and a release lever (130), connected to the rotating base (Figure 3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application to Togami 2007/0059953US in view of the US Patent to Murray 10,067,301US.
In regards to claim 7, Togami teaches he optical connector of claim 6, wherein the connector body comprises: an accommodation base (Figure 5: bottom of 306), an opening disposed on a side of the accommodation base (Figure 5: 306), which has an accommodation space connected to the opening and has at least one terminal accommodation portion; a terminal module (Figure 7), disposed in the terminal accommodation portion (Figure 7); a cover  (Figure 5: top portion of 316), disposed on the opening of the accommodation base to seal the opening (See Figure 5: 316), the cover having extending covers corresponding to the each terminal accommodation portion (see portion 407 and  118), an end of the extending cover having a first buckle structure (322/323); 
Togami does not teach a polarity adjusting portion, rotatably sleeved on a periphery of the terminal accommodation portion, wherein when the polarity adjusting portion rotates to a predetermined position, a second buckle structure disposed on the polarity adjusting portion is connected with the first buckle structure for positioning the polarity adjusting portion.
Murray does teach a polarity adjusting portion (96 and 12), rotatably sleeved on a periphery of the terminal accommodation portion (Figure 1: 12), wherein when the polarity adjusting portion rotates to a predetermined position (Figure 5), a second buckle structure (18) disposed on the polarity adjusting portion is connected with the first buckle structure for positioning the polarity adjusting portion (Figure 5). It would have been obvious to one of ordinary skill in the art to modify the opening ports of Togami to have a dual port with a polarity adjustment structure having buckler 18 in order to allow the ports of Togami to adjust its polarity orientation. This allows the coupling to corresponding coupler to have flexible polarity orientation to make different coupling configuration possible for applications that require reverse polarity coupling.
As for claim 8, Togami / Murray teaches the device of claim 7 wherein Togami teaches  the terminal module comprises: an elastic member (Togami 107), disposed in the terminal accommodation portion Figure 7), an end of the elastic member leaned against a wall surface of an end of the terminal accommodation portion (Figure 3: 107); and a terminal member, disposed in the terminal accommodation portion (Figure 7), an end portion of the terminal member protruded from the terminal accommodation portion, and another end portion of the terminal member penetrated into the elastic member (Figure 3 and 7).
As for claim 9, Togami / Murray teaches the device of claim 7, wherein Togami teaches wherein the accommodation base has a first assembly structure (Figure 5 and 7: base portion of 302), and the cover (316)  has a second assembly structure; when the cover is disposed on the opening, the second assembly structure is combined with the first assembly structure (Figure 5 and 7).
As for claim 10, Togami / Murray teaches the device of claim 7, wherein Togami teaches wherein the terminal accommodation portions (front end of 302) are a pair and are arranged in parallel with each other (Figure 5 and 7), a connecting structure (side walls within the ports) is disposed between the terminal accommodation portions, and the first assembly structure is disposed on the connecting structure (middle sidewall of frontal area of 302).
As for claim 11, Togami / Murray teaches the device of claim 10, wherein Togami teaches wherein the cover (Figure 5: 316) has the second assembly structure, which is disposed between the extending cover corresponding to the terminal accommodation portion (316 and frontal area of 302) and protrudes toward the accommodation space (Figure 5: see location of 315).

As for claim 12, Togami / Murray teaches the device of claim 7, wherein Togami teaches wherein two sides of the accommodation base respectively have a first engaging structure (Figure 1: 123), and two sides of the cover have a second engaging structure; when the cover is set on the accommodation base, the first engaging structure is engaged with the second engaging structure (123/128).
As for claim 13 and 17, Togami / Murray teaches the device of claim 7, wherein Murray teaches wherein the polarity adjusting portion comprises a third buckle structure (Figure 3: 18 front and back area attach to polarity 12 and body 50); when the first buckle structure and the second buckle structure are released and the polarity adjusting portion is rotated by a predetermined angle, the third buckle structure buckles with the first buckle structure (Figure 3 and 13), and wherein the extending cover is connected to the first buckle structure by a supporting arm (See 50 and 18). It would have been obvious to modify the cover to contain buckler to activate or lock the position of the polarity in place. This prevents the unwanted polarity to occur during optical coupling thus improving optical alignment.
As for claim 18, Togami / Murray teaches the device of claim 7, wherein Togami teaches wherein the supporting base (Figure 3: 110) comprises: a connecting portion (see 110), coupled to the connector body (106); a flexible member (108), an end of the flexible member connected to the connecting portion and another end of the flexible member leaned against the rotating base; and a pair of shaft bases (326), respectively disposed on two sides of the flexible member and connected to the connecting portion (Figure 5).
As for claim 19, Togami / Murray teaches the device of claim 18, wherein Togami teaches wherein a pivot shaft (312) is protruded from two sides of the rotating base to pivotally connected to the pair of shaft bases (Figure 5).
As for claim 20, Togami / Murray teaches the device of claim 18, wherein Togami teaches wherein the flexible member  (108) comprises a first rod and a second rod, a first end of the first rod is connected to the connecting portion, a second end of the first rod is connected to a second end of the second rod, and a first end of the second rod is leaned against the rotating base (Figure 5: 326 left and right side).
As for claim 21, Togami / Murray teaches the device of claim 7, wherein Togami teaches wherein the pressing structure (107) is two protruding rods, which are respectively arranged on two sides of the rotating base and leaned against the optical connector (Figure 3a: 107).
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Togami / Murray as applied to claim 7 above, and further in view of US Patent Application Publication to Manes 20170293088.
In regards to claim 14 and 16, Togami and Murray teach the device of claim 7. Togami and Murray do not teach wherein a pressing rod is extended from the polarity adjusting portion; wherein two sides of the pressing rod have a positioning structure; wherein an end of the pressing rod has an opening slot corresponding to the pressing structure.
Manes does teach wherein a pressing rod (See 702) is extended from the polarity adjusting portion; wherein two sides of the pressing rod have a positioning structure (Figure 7: 702); wherein an end of the pressing rod has an opening slot corresponding to the pressing structure (Figure 7: top portion of 702 and left and right slot portion of 702). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Togami and Manes to have the pressing rod and positioning structure in order to align and provide support for the extended duplex portion from the main body. This allows the device to coupled to an adapter and maintain optical alignment with an adapter.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/SUNG H PAK/           Primary Examiner, Art Unit 2874